PER CURIAM.
We affirm appellant’s revocation of community control and sentence. See Robinson v. State, 689 So.2d 1147 (Fla. 4th DCA 1997). However, while the trial court orally gave its reasons for revoking appellant’s community control, the record contains no written order setting forth the trial court’s reasons for the revocation. Appellee concedes, and we agree, that this must be remanded for the limited purpose of allowing the trial court to enter a written order. See Watts v. State, 688 So.2d 1018 (Fla. 4th DCA 1997); Taylor v. State, 681 So.2d 910 (Fla. 4th DCA 1996).
AFFIRMED and REMANDED.
DELL, FARMER and SHAHOOD, JJ., concur.